Citation Nr: 0428035	
Decision Date: 10/08/04    Archive Date: 10/15/04

DOCKET NO.  99-15 906A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Veteran represented by:	Harold Ronald Moroz, Attorney 
at law


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a February 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Atlanta, Georgia (the RO).  

Procedural history

The veteran served on active duty from July 1958 to July 
1962.  

In May 1997, the RO received the veteran's claim of 
entitlement to service connection for a back disorder.  The 
claim was denied in an October 1997 rating decision.  In 
January 1998, the veteran submitted a VA Form 21-4138 
requesting that the RO reconsider his claim.  In a February 
1999 rating decision, the RO again denied the claim.  The 
veteran disagreed with the February 1999 rating decision and 
initiated this appeal.  The appeal was perfected with the 
timely submission of the veteran's substantive appeal (VA 
Form 9) in August 1999.  

The veteran presented personal testimony before the 
undersigned Veterans Law Judge at a Travel Board hearing 
which was held at the RO in June 2002.  
A transcript of the hearing ha been associated with the 
veteran's VA claims folder.

In July 2002, the Board ordered additional evidentiary 
development pursuant to authority granted under 38 C.F.R. § 
19.9(a)(2) (2002).  A VA examination was obtained in November 
2002.  The Board's authority to develop claims without RO 
adjudication was subsequently invalidated by the decision of 
the United States Court of Appeals for the Federal Circuit in 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003) [the Board cannot consider 
additional evidence without first remanding the case to the 
AOJ for initial consideration or obtaining the appellant's 
waiver].  Accordingly, in May 2003, the Board remanded this 
issue for consideration of the additional medical evidence 
obtained by the Board and re-adjudication by the RO.  The RO 
issued a supplemental statement of the case (SSOC) in April 
2004 which continued the previous denial.  The case is now 
before the Board for further appellate action.  

FINDING OF FACT

The medical and other evidence of record indicates that the 
veteran currently has a back disorder that is related to an 
injury suffered during his active naval service.


CONCLUSION OF LAW

A back disorder was incurred as a result of the veteran's 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking entitlement to service connection for 
a back disorder.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, the VCAA is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment but not yet final as of that date.  The provisions 
of the VCAA and the implementing regulations are, 
accordingly, applicable to this case.  See Holliday v. 
Principi, 14 Vet. App. 282-83 (2001) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

As stated above, the VCAA alters the legal landscape in three 
distinct ways: standard of review, notice and duty to assist.  
The Board will now address these concepts within the context 
of the circumstances presented in this case.

Standard of review 

The RO initially denied the veteran's claim of entitlement to 
service connection for a back disorder in October 1997 by 
finding that the claim was not well grounded.  The VCAA 
eliminated the concept of a well grounded claim.

The current standard of review is as follows.  After the 
evidence has been assembled, it is the Board's responsibility 
to evaluate the entire record.  Se  38 U.S.C.A. § 7104(a) 
(West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2003).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), The Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

As noted above, the RO initially denied the veteran's claim 
in October 1997 by applying the then existing but now 
obsolete well groundedness standard.  However, after 
notifying the veteran of the evidence needed to substantiate 
his claim, in the April 2004 SSOC the RO denied service 
connection for a back disorder based on the substantive 
merits of the claim.  Thus, any procedural defect contained 
in past RO adjudications which applied the well groundedness 
standard has since been rectified.  The veteran was given the 
opportunity to submit evidence and arguments in response.  
The Board finds, therefore, that it can consider the 
substance of the veteran's appeal without prejudice to him.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-
92.   

The Board will apply the current standard of review in 
evaluating the veteran's claim below.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2003).  The Board observes that the veteran was 
notified by the February 1999 rating decision, by the June 
1999 statement of the case (SOC) and by the April 2004 SSOC 
of the pertinent law and regulations, of the need to submit 
additional evidence on his claim, and of the particular 
deficiencies in the evidence with respect to his claim.  

More significantly, letters were sent to the veteran in March 
2003 and June 2003 which were both specifically intended to 
address the requirements of the VCAA.  The March 2003 and 
June 2003 letters explained in detail the evidence needed to 
substantiate a claim for service connection for a back 
disorder.  For example, the March 2003 letter stated that, 
"In your case, evidence needed to substantiate your claim for 
entitlement to service connection for a back disability would 
be evidence tending to show that you currently have a back 
disability that was incurred in or aggravated by your military 
service.  Such evidence might include, but is not necessarily 
limited to, an opinion by a physician which describes such a 
relationship."  

Moreover, the June 2003 letter enumerated the evidence 
already of record.  The veteran was informed that the RO had 
already received, "Service medical records for the period 
1958 through 1962[; ]VA examinations dated July 29, 1998 and 
September 23, 1997[; ]Report from Darrith Chiropractic Clinic 
dated May 14, 1997[; ]Statements from veteran dated January 
8, 1998 and March 9, 1999[; ]Excerpts from veteran's daily 
log dated November 11, 160 through November 14, 1960[; 
]Statement from [C.Y.N.] dated March 11, 1.999[; ]Statement 
from [A.R.H.], M.D. dated April 21,1999[; ]Statement from 
[L.D.K.] dated March 10, 1999[; ]Statement from [B.S.S.] 
dated March 15, 1999[; ]Statement from [C.C.] dated March 15, 
1999[; ]Statement from [C.D.W.] dated March 6, 1999[; 
]Statement from [P.J.] dated March 11, 1999[; ]Statement from 
[C.B.] dated March 1.1, 1999[; ]Report from Coastal 
Chiropractic Clinic dated January 1.8, 2001 and April 17, 
2003[; ]VA examination from Lake City Florida dated November 
25, 2002[; ]Statement from veteran dated January 8, 2003.  
Thus, the March 2003 and June 2003 letters, in conjunction 
with the prior rating decisions and SOC, not only notified 
the veteran of the evidence already of record, but also 
notified him specifically of the additional evidence that was 
needed in his case.

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2003).  In the June 
2003 letter, the veteran was informed that VA is responsible 
for getting "[r]elevant Federal records, including service 
records, VA Medical Center records and records from other 
Federal agencies, such as the Social Security 
Administration."  The veteran was also informed that on his 
behalf, VA would also get "[r]elevant records not in the 
custody of a Federal department or agency, to include records 
from State or local governments, private medical care 
providers, current or former employers, and other non-Federal 
governmental sources." 

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 CFR § 3.159(b)(1) (2003).  
The June 2003 letter informed the veteran that he must "give 
us enough information about your records so that we can 
request them from the person or agency that has them."  The 
March 2003 letter also informed the veteran that he had to 
"give us enough information so that we can request any 
records," and specifically requested the name of the person, 
agency, or company who has relevant records, the full address 
of this person, agency, or company, the approximate time 
frame covered by the records, and the condition for which he 
was treated.  He was also notified that he must "sign a 
release that gives us the authority to request documents for 
you[, ] obtain and submit any lay statements in support of 
your claim[, and i]f we tell you that we are having 
difficulty obtaining any records, you should try to obtain 
and submit the evidence to us.  It is ultimately your 
responsibility to provide evidence to support your claim."  
Moreover, in April 2004, the RO sent the veteran another 
letter which specifically identified records from Dr. T. as 
not having been received.  The veteran was notified that he 
should contact Dr. T. and request the records.  

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2003).  Both letters included notice that the 
veteran should "tell us about any additional information or 
evidence that you want us to try and get for you."  
Moreover, the March 2003 letter specifically notified the 
veteran that "You should send us copies of any relevant 
evidence you have in your Possession."  

For the reasons stated above, the Board finds that the March 
2003 and June 2003 letters properly notified the veteran of 
the information, and medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim, and properly indicated which portion of that 
information and evidence is to be provided by the veteran and 
which portion the Secretary would attempt to obtain on behalf 
of the veteran.  The Board notes that, even though the 
letters requested a response within 30 days, they also 
expressly notified the veteran that he had one year to submit 
the requested information and/or evidence, in compliance with 
38 U.S.C.A. § 5103(b) [evidence must be received by the 
Secretary within one year from the date notice is sent].  

The Board is of course aware of the Court's decision in 
Pelegrini v. Principi, 
17 Vet. App. 412 (2004), which appears to stand for the 
proposition that VCAA notice must be sent prior to 
adjudication of the issue by the RO.  In this case, the 
veteran's claim was initially adjudicated by the RO in 
February 1999, prior to the enactment of the VCAA in November 
2000.  Furnishing the veteran with VCAA notice prior to this 
initial adjudication was clearly an impossibility, since the 
VCAA did not then exist.  VA's General Counsel has held that 
the failure to do so does not constitute error.  See 
VAOGCPREC 7-2004.  VA General Counsel opinions are binding on 
the Board.  See 38 U.S.C.A. § 7104(c) (West 2002); 38 C.F.R. 
§ 14.507 (2003).  Subsequent to furnishing the veteran with 
the VCAA letter in June 2003, the RO readjudicated his claim 
in an April 2004 supplemental statement of the case.  Thus, 
any VCAA notice deficiency has been rectified.   

Based on this procedural history, the Board finds that the 
veteran was notified properly of his statutory rights.



Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2003).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.

In particular, the veteran underwent VA examinations in 
September 1997, July 1998 and November 2002, the results of 
which are reported below.  The RO obtained the veteran's 
service medical records and VA outpatient treatment records.  
The veteran identified records from Drs L. and H. in July 
1997, but stated that their records had been destroyed as 
they do not keep records after five years.  The veteran 
submitted records from Dr. D. at that time.  The veteran also 
submitted additional private records in October 2003.  In 
response to the April 2004 request for information and 
evidence, the veteran submitted several duplicates of 
documents already of record.  The veteran stated that this 
was all the evidence he had.  There is no indication that 
there exists any evidence which has a bearing on this case 
which has not been obtained.

The veteran and his attorney have been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  The veteran was informed of his right to a 
hearing and was presented several options for presenting 
personal testimony.  The veteran indicated in his August 1999 
VA Form 9 that he wanted a VA Central Office hearing, but he 
requested in December 1999 that he be afforded a Travel Board 
hearing in lieu of a VA Central Office hearing.  The veteran 
presented personal testimony before the undersigned Veterans 
Law Judge at a Travel Board hearing in June 2002.  The 
veteran's  attorney has also submitted written argument in 
his behalf.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the new law.  
Under these circumstances, the Board can identify no further 
development that would avail the veteran or aid the Board's 
inquiry.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  Accordingly, the Board will proceed to a decision on 
the merits.   

Pertinent Law and Regulations 

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  38 C.F.R. § 3.303(d) (2003); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).

The resolution of issues pertinent to a determination of 
entitlement to service connection must be considered on the 
basis of the places, types, and circumstances of service as 
shown by service records, the official history of each 
organization in which the veteran served, and all pertinent 
medical and lay evidence.  Determinations relative to service 
connection will be based on review of the entire evidence of 
record.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 
3.303(a) (2003); see Wilson v. Derwinski, 2 Vet. App. 16, 19 
(1991).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Analysis 

As noted above, in order for service connection to be 
granted, three elements must be present: (1) a current 
disability; (2) in-service incurrence of such disability; and 
(3) medical nexus.  See Hickson, supra.

The Board has reviewed the evidence of record, and for 
reasons which will be expressed in greater detail below, the 
Board finds that a back disorder was incurred as a result of 
the veteran's military service.

Initially, the Board notes that it is uncontested that the 
veteran has a current diagnosis with respect to his back.  
The veteran was diagnosed by VA examiners in September 1997 
and July 1998 with cervical spondylosis and with degenerative 
disc disease and degenerative joint disease of the cervical 
and lumbar spine.  The veteran was diagnosed with 
degenerative disc disease of the cervical and lumbar spine in 
November 2002.  These diagnoses are consistent with those 
contained in the private medical evidence.  Accordingly, the 
first Hickson element is satisfied.

With respect to the second Hickson element, the veteran 
contends that he fell on his back while on board ship in 
1960.  He contends that he was treated at the time of the 
accident, which treatment purportedly involved extracting and 
injecting fluid into his spine.  The veteran submitted a copy 
of a diary which was purportedly kept during his military 
service.  An entry from November 1960 shows that "Today my 
back has hurt all day from falling in scullery last 
Tuesday."  An entry from November 13, 1960 describes a 
spinal injection.  The Board has reviewed the veteran's 
service medical records and can find no evidence of the kind 
of treatment asserted by the veteran.  Indeed, the November 
2002 VA examiner stated that such treatment sounded "quite 
unusual".  Moreover, there is no specific indication from 
the service records that the veteran fell aboard ship.

Nevertheless, the Board accepts the veteran's account of his 
injury in service.  There is no basis to doubt his statement 
concerning the fall itself (vs. the type of alleged 
treatment), and his diary entry does provide supportive 
evidence of his account.  Moreover, and significantly in the 
Board's estimation, the service medical records in fact do 
contain a record of treatment in November 1960 for a 
complaint involving the 7th cervical area of the back.  
Bursitis was suggested.  This medical evidence, although 
sketchy, at least arguably supports the veteran's description 
of a back injury in service.     

The Board believes that the evidence cited above satisfies 
the requirement of an injury or disease of the veteran's back 
during service.  Accordingly, the Board finds that the second 
Hickson element is met.

With respect to the third Hickson element, medical nexus, 
this case involves conflicting medical opinions.  The primary 
evidence against a relationship between an injury in service 
and the current back disorder comes from the November 2002 VA 
examiner, who concluded that "it is less likely than not 
that the [veteran's] current status with his lumbosacral 
spine and cervical spine are related to his service injury in 
1960."  He reasoned that it would be "very unusual to have 
such a long span of time between an injury and going over 
many years and being able to finish out his service time with 
having significant changes at the time of injury."  Further, 
he felt that "the evidence with the original injury was of 
muscle ligamentous type of sprain" and he did not think that 
this in fact developed into the condition present today.  
Rather, he stated that the symptomatology noted through the 
years "could be based just on the process of degenerative 
problems that are present quite frequently due to the aging 
process."  

In the veteran's favor are several private medical opinions.  
January 2001 and April 2003 opinions from the veteran's 
chiropractor, J.C., do not explicitly state that the current 
cervical spine condition is related to the veteran's injury 
in service, nor does it appear that J.C. reviewed the claim 
file.  However, he did state that the veteran's "history of 
trauma over 40 years ago has left him with some difficult 
structural distortions to deal with."  The Board believes 
that a relationship between the in-service injury and the 
present back disorder is implied by J.C.'s statement; 
although J.C. does not explain this relationship in terms of 
the conditions noted in service and how they could lead to 
the current disorder.  Therefore, J.C.'s opinion is not 
particularly persuasive.

An October 2003 opinion from Dr. M.A.G. states that, in his 
opinion, "his degenerative spine condition is as likely as 
not to have been aggravated or caused by his accident which 
occurred while on active duty in the Navy."  However, again, 
it does not appear that Dr. M.A.G. reviewed the veteran's 
service records, and he did not explain his ultimate 
conclusion.  

A July 1998 VA examination report shows that the examiner did 
review the claims folder; after such review and an 
examination of the veteran, he concluded that "the current 
condition is likely due to the injury in 1960."  While the 
July 1998 examiner did not explain this relationship, the 
Board finds this opinion persuasive primarily because it is 
clear from his review of the claim file that the examiner 
understood the nature of the in-service injury and the 
veteran's current back disorder.  

As discussed above, when there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2003).  In 
this case, the Board concludes that the medical nexus 
opinions are evenly balanced.  Under these circumstances, 
Hickson element (3) is arguably satisfied. 

The Board therefore finds that, as all three elements 
required for service connection have been met, the veteran's 
claim of entitlement to service connection for a back 
disorder is granted.




ORDER

Service connection for a back disorder is granted.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2


 
 
 
 

